Citation Nr: 9913551	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  97-08 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right shoulder 
disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disorder


REPRESENTATION

Appellant represented by:	Richard Paul Cohen, Esq.  


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from December 1970 to 
December 1974.

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

In a May 1992 rating decision, service connection was denied 
for claimed right shoulder and bilateral knee disorders.  In 
a letter the following month, the veteran was notified of the 
decision and advised of his right to appeal.  He failed to 
file a timely appeal from the adverse decision, and it became 
final.

In June 1995, the veteran sought to reopen his claim.  The 
present appeal arises from a November 1995 rating decision of 
the RO in Huntington, WV, which determined that new and 
material evidence had not been submitted to warrant reopening 
the claim for service connection for right shoulder and knee 
disorders.  Upon notification of the denial, the veteran 
filed a timely Notice of Disagreement the following month.  A 
Statement of the Case was issued in March 1996, and the 
veteran offered testimony at a formal hearing in July of that 
year.  The Board construed the veteran's oral testimony, 
later reduced to writing in a transcript, as his filing of a 
substantive appeal.  Subsequently, a supplemental statement 
of the case was issued in November 1996, and VA Form-9 to the 
RO followed in February 1997.

Thereafter, the veteran's appeal came before the Board, 
which, in an April 1998 decision, denied the veteran's 
attempt to reopen with respect to the issues of his right 
shoulder and knee disorders, and granted reopening and 
remanded to the RO as to the issue of the left knee disorder.  

The veteran appealed the Board's decision, as to the denial 
of reopening, to the United States Court of Appeals for 
Veterans Claims (previously known as the U.S. Court of 
Veterans Appeals, prior to March 1, 1999).  In that 
litigation, [redacted], the Court issued an order in which it vacated the 
Board's decision in part and remanded, as to the denial of 
reopening of the previously and finally disallowed claims for  
right shoulder and right knee disorders.  To the extent the 
Board had granted reopening and remanded to the RO with 
respect to the left knee claim, the Board's decision was 
undisturbed.  The Court remanded the case to the Board under 
the authority of 38 U.S.C.A. § 7252(a) (West 1991 & Supp. 
1998).  


FINDINGS OF FACT

1.  A May 1992 rating decision denied service connection for 
a right shoulder disorder.  In June 1992, the veteran was 
advised by letter of that decision and of his right to 
appeal.  The veteran did not initiate an appeal of that 
determination and, therefore, under the law, the decision 
became final.  

2.  New and material evidence, in the form of a doctor's 
opinion from the VA Medical Center (VAMC) in Beckley, noting 
that the trauma the veteran suffered to his right shoulder in 
service may be connected to current findings of arthritis in 
the right acromioclavicular (AC) joint, has been introduced 
into the record since service connection was previously 
denied for a right shoulder disorder; thus, the newly 
submitted evidence warrants reopening the veteran's claim.  



CONCLUSION OF LAW

Evidence submitted since the previous final decision is new 
and material, and the veteran's claim of service connection 
for a right shoulder disorder is reopened.  38 U.S.C.A. 
§§ 7105(c), 5108 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

Service medical records include a September 1970 entrance 
examination at which, upon clinical evaluation, no problems 
or abnormalities with the veteran's shoulder or knees were 
noted, and he was found fit for duty.  

A treatment record in February 1973 noted complaints of right 
shoulder pain and numbness in the right hand resulting from a 
fall from the roof of a house.  No complaints of knee pain 
were documented.  On physical examination, the shoulder was 
found to be tender, but had a full range of motion.  
Subsequent treatment records document persistent pain and 
tenderness in the right AC joint.  X-rays of the right 
shoulder, including the right AC joint, revealed no 
fractures, abnormalities, or unusual calcifications.

In April 1973, the veteran was seen by Keith Taylor, M.D., of 
The Orthopaedic Associates.  Dr. Taylor's report noted, "X-
rays, today, show evidence of some post traumatic 
degenerative arthritis, particularly involving the distal end 
of the clavicle [sic].  He has no significant instability on 
clinical examination, but certainly has well localized 
tenderness.  Remainder of the examination of the shoulder is 
normal."  An Air Force Physical Profile Serial Report dated 
the same month noted, "AC joint inflammation, right 
shoulder. . . . Must wear shoulder sling for 3 days, then 
very limited use of right arm and shoulder."


In August of 1974, the veteran underwent a medical 
examination for purposes of separation from the Air Force.  
In his report of medical history, the veteran checked a box 
indicating history of painful shoulder, and noted the 
shoulder injury in the fall from the house, as well as his 
treatment by Dr. Taylor.  In commenting thereon, the examiner 
noted, "Painful shoulder refers to [history of] trauma to 
right shoulder 1973 secondary to fall, some fluid on 
shoulder, treated, occasional stiffness.  X-rays showed 
'arthritis of right clavicle.'"  On clinical evaluation, the 
examiner reported no abnormality of the shoulder.  With 
regard to the knees, the veteran checked the "no" box as to 
any history of knee trouble.  No complaints of knee pain were 
noted, and, on clinical evaluation, the examiner reported no 
abnormality of the knees.

In connection with the veteran's original claim in November 
1991, the RO obtained the veteran's service medical records, 
and requested a VA examination.  At the subsequent 
examination, in March 1992, he complained of pain in his neck 
and shoulder, as well as numbness and tingling in his right 
forearm, extending into the hand.  He described his 
occupational activities as working on a production line 
examining computer boards, using a scope.  He said his neck 
bothered him and he had to adjust the scope so he could be in 
a comfortable position.  At times he would have to stop and 
move his neck and shake his arms to get them to stop feeling 
numb and tingling.  Sometimes he would wake up at night with 
his arms and hands "asleep" and would move them about to 
restore normal feeling and function.  A chiropractor had told 
him his neck vertebrae were "pushed together."  Clinical 
evaluation noted the shoulder muscles to have no atrophy.  
There was no pain to firm pressure over the clavicles.  On 
passive range of motion, there was slight crepitation in the 
left shoulder but none in the right.  There was a full range 
of anterior/posterior rotation, abduction, and anterior and 
posterior extension of the upper extremities, with good grasp 
in either hand.  The deep tendon reflexes in the right arm, 
especially the biceps reflex, appeared to be exaggerated as 
compared to the left.  No significant abnormalities were 
noted on X-rays of the right shoulder.


In summing up, the March 1992 VA examination indicated no 
abnormality of the shoulders.  The examiner noted probable 
neuropathy of the right upper extremity, and stated that 
electromyography (EMG) and nerve conduction studies would be 
required for confirmation.  Those tests were accomplished in 
April 1992.  The examining physician summarized the nerve 
conduction studies and needle examination as being 
unremarkable.  The tests were interpreted as a normal study, 
with no electrodiagnostic evidence of a right upper extremity 
radiculopathy or plexopathy and no evidence of a median or 
ulnar mononeuropathy.

Based upon the examination finding, service connection for a 
right shoulder was denied in a May 1992 rating action, for 
the stated reason that disability of the right shoulder was 
not shown.  As noted above, the veteran did not appeal that 
decision.

In June 1995, the veteran sought to reopen his claim.  To 
support his claim, the veteran submitted duplicates of 
service medical records previously considered in the earlier 
rating decision.  The veteran was notified of this fact by 
the RO in July 1995, and was advised he must submit new and 
material evidence to reopen his claim.

In October 1995, the veteran submitted X-ray reports and 
outpatient treatment records from the VAMC in Beckley, WV, 
dated in October 1995.  His pertinent complaints were of 
multiple joint pain.  A radiographic study of the veteran's 
right shoulder was normal, and negative for any bone 
abnormalities.  After reviewing the evidence, the RO denied 
the claim, finding no chronic disability of the right 
shoulder.  A Notice of Disagreement was filed by the veteran, 
and a Statement of the Case released by the RO in March 1996.

Subsequently, the veteran offered a VAMC Beckley consultation 
report dated in April 1996.  His noted complaints were of 
multiple joint pains, specifically in both shoulders.  He 
reported not working for the past two years.  Examination of 
the veteran's shoulders indicated "almost full motion of 
both of his shoulders, but has pain and tenderness in both 
rotator cuff mechanisms."


In July 1996, the veteran offered testimony during a formal 
hearing at the VARO in Huntington, WV.  He testified about 
the injury to his shoulder in a fall from a roof in 1972 
while he was in service.  He stated he had not filed a claim 
for service connection for a shoulder disorder until 1991 
because, prior to the claim, the doctors kept telling him 
they could find nothing wrong with his right shoulder.  He 
reported he sought treatment at the VAMC Boise in 1976 for 
his condition, but
X-ray results were normal and showed no abnormalities.  He 
said that, to combat the pain he was experiencing, he took 
aspirin.  When the Hearing Officer specifically asked the 
veteran whether any physician had told him that his shoulder 
disorder was due to the fall in service, he replied that they 
had not "come right out and said that that was the cause of 
it [but] said it is very possible that they could be."  
Regarding employment history, the veteran testified that he 
had not worked in three years.  The Hearing Officer inquired 
as to whether the veteran had been involved in any accidents 
after service, and he replied that he had been in a car 
wreck, he thought in 1978 or 1979, and was treated at the VA 
facility in Boise. 

On subsequent inquiry by the RO, medical records from the 
VAMC Boise, covering June 1979, were obtained.  These records 
documented successive treatment dates following a car 
accident in which the veteran was treated for head, chest, 
and left knee trauma.  Subsequently, a Supplemental Statement 
of the Case was released, denying the application to reopen 
the veteran's claim of entitlement.  In response, the veteran 
filed a VA Form-9.  Later, the veteran requested a hearing 
before a member of the Board but failed to appear, and his 
hearing request was considered withdrawn.

In September and October 1997, two letters were submitted in 
support of this claim.  [redacted] stated he had met the 
veteran in March 1975, and had been his immediate supervisor 
until 1978, when Mr. [redacted] went into business for himself. 
Mr. [redacted] said the veteran had told him he had injured his 
shoulder and knees in the Air Force.  Mr. [redacted] said he and 
the veteran had kept in contact, with the veteran helping him 
occasionally in his business, until about 1993.  Mr. [redacted] 
did not describe any problems he had observed with the 
veteran's physical condition.


[redacted] letter indicated he had been stationed 
with the veteran in service and could remember the incident, 
around 1972, in which the veteran had fallen off a roof and 
had gone to a doctor in Boise to have his shoulder and knees 
checked.  In addition, Mr. [redacted] stated the veteran had 
complained of his shoulder and knees hurting periodically for 
the remainder of the time they spent in the Air Force.

In April 1999, following the Court's remand order, the 
veteran's representative submitted additional evidence for 
consideration, and requested review of that evidence by the 
RO.  This material  consisted of an emergency treatment note 
from the VAMC in Boise, dated in November 1991; a progress 
note from the VAMC in Beckley, dated in June 1998; and a 
consultation report from the VAMC in Beckley, dated in 
December 1998.  The emergency treatment note reflected the 
veteran's complaints of right shoulder pain, and the 
examiner's impression of neuropathy of the right arm.  The 
progress note reflected the veteran's complaints of multiple 
joint pain, and discussion of alternative treatment plans.  
The examiner's diagnosis was multi-site degenerative joint 
disease.  The consultation report noted the veteran's medical 
history with respect to his right shoulder, and the examiner 
opined that there could be some connection between the 
current findings of arthritis in the AC joint, and the 
veteran's trauma in service.  

II.  Analysis

The previous rating action in May 1992, which denied service 
connection for a right shoulder disorder is final, and is 
therefore, not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).  In order to 
reopen his claim, the veteran must present new and material 
evidence with respect thereto.  38 U.S.C.A. § 5108.

Because the present appeal does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  
Prior to our discussion of the evidence which has been 
submitted since the May 1992 decision, we must first note 
that the United States Court of Appeals for Veterans Claims 
had previously held that the Secretary of Veterans Affairs, 
and, on appeal, the Board, were required to perform a two-
step analysis when a claimant sought to reopen a claim based 
upon new evidence.  First, it was to be determined whether 
the evidence was "new and material."  Second, if the Board 
determined that the claimant had produced new and material 
evidence, the claim was reopened and the Board evaluated the 
merits of the veteran's claim in light of all the evidence, 
both old and new.  Manio v. Derwinski, 1 Vet.App. 144 (1991).  
Whether the new evidence was "material" turned essentially 
upon the reasonable possibility that, when viewed in the 
context of all the evidence, it would change the outcome.  
Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).  The Board's 
decision in April 1998, as well as the RO rating decision in 
November 1995, were predicated on this language and analysis.  

The Court recently held that the two-step Manio process has 
been replaced with a three-step process.  See Elkins v. West, 
12 Vet.App. 209 (1999) (en banc), interpreting and applying a 
decision of the United States Court of Appeals for the 
Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 
1998).  The procedure which we must now follow is - first, it 
must be determined whether the appellant has presented new 
and material evidence under 38 C.F.R. § 3.156(a); second, 
after the claim has been reopened, it must be determined 
whether, based upon all the evidence of record, the claim, as 
reopened, is well grounded; third, if the claim is well 
grounded, the merits of the claim must be addressed and, if 
ripe for decision, adjudicated.  Winters v. West, 12 Vet.App. 
203, 206 (1999) (en banc).  In addition, Hodge overruled 
Colvin and its progeny as to the materiality element of the 
new-and-material-evidence test.  See Elkins, supra, at 214.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been further interpreted by the Court of Appeals 
for Veterans Claims:  "Hodge provides for a reopening 
standard which calls for judgments as to whether new evidence 
(1) bears directly or substantially on the specific matter, 
and (2) is so significant that it must be considered to 
fairly decide the merits of the claim."  Fossie v. West, 12 
Vet. App. 1, 4 (1998), motion for recon/review denied, 
12 Vet. App. 234 (1999).  In determining whether newly 
submitted evidence is material under the caselaw discussed 
above, we are further guided by the Federal Circuit Court's 
discussion of the "uniquely pro-claimant" quality of the 
veterans' benefits system such that, although "not every 
piece of new evidence is 'material' . . . we are concerned . 
. . that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Evans, supra; 
Justus v. Principi, 3 Vet.App. 510 (1992).  This principle 
has been recently reaffirmed by the Court.  Kutscherousky v. 
West, ___ Vet.App. ___, No. 98-2267, order at 2-3 (May 4, 
1999) (per curiam).  As noted above, under the precedent 
decision of the Court in the Evans case, supra, in order to 
reopen a previously and finally denied claim there must be 
new and material evidence entered into the record since the 
most recent denial on any basis, either on the merits or on 
an attempted reopening.  Id. at 285.  Therefore, the evidence 
which must be considered at this time, in connection with the 
veteran's claim of service connection for a right shoulder 
disorder, is that which has been submitted since the RO 
entered its decision on this matter in May 1992.  

Evidence submitted since the previous final decision in 1992 
includes:

(1) VA physician treatment report dated in September 1996.
(2) Clinical evaluations from the VAMC in Beckley, dated 
from October to November 1995. 
(3) Clinical evaluations from the VAMC in Beckley, dated 
from April to September 1996.  
(4) Outpatient treatment records from VAMC in Boise, dated 
in June 1979.  
(5) A hearing transcript dated in July 1996.  
(6) Two letters from lay individuals supporting the 
veteran's claims.  
(7) Emergency treatment note from the VAMC in Boise, dated 
in November 1991. 
(8) Progress note from the VAMC in Beckley, dated in June 
1998.  
(9) Consultation report from the VAMC in Beckley, dated in 
December 1998.  

The Board notes all of the evidence submitted by the veteran 
is new in that it was not part of the claims file prior to 
the May 1992 rating action.  Evidentiary items (2), (3), and 
(5)-(9) are associated with the veteran's right shoulder 
disorder.

On review of the evidence, we find that the October 1995 
clinical examination of the veteran's right shoulder (AP 
w/Humerus in interior and exterior rotation) is negative for 
any abnormalities.  Radiographic studies revealed, "the 
visualized bones and joints are within normal limits."  A 
clinical evaluation in April 1996 indicated "almost full 
motion of both of his shoulders, but has pain and tenderness 
in both rotator cuff mechanisms.  He has full motion of both 
his elbows."  Thus, this medical evidence reveals no 
disability of the right shoulder or provides any medical 
opinion linking the veteran's right shoulder pain to his 
period of active service.

In addition, the hearing transcript and recent letters from 
lay individuals have also been considered and weighed 
carefully.  We find this evidence cumulative of previous 
evidence already considered by the RO in 1992, since it has 
already been established that the veteran fell off a roof 
while in service, and complained of shoulder pain associated 
with the fall.  Such evidence only restates the veteran's 
contention that he incurred a right shoulder injury while in 
service.  Moreover, neither letter reported specifically on 
any continuity or physical limitations from the claimed 
disabilities after service.  Furthermore, the individuals 
providing those statements are not shown to be competent to 
provide medical opinions regarding the question of whether 
the veteran is suffering from a right shoulder disorder.  
Moray v. Brown, 5 Vet.App. 211 (1993); Grottveit v. Brown, 5 
Vet.App. 91 (1993); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

As for the emergency treatment and progress notes, while both 
reflect the veteran's complaints of pain in his right 
shoulder, neither provides medical nexus evidence linking the 
right shoulder pain to the veteran's period of active 
service.  As for the consultation report, we find that the 
report notes a VA doctor opining that there could be some 
connection between the current findings of arthritis in the 
veteran's AC joint and his trauma in service.  The Court has 
made it clear that a physician's statement which essentially 
recounts generic principles about the etiology of a claimed 
disorder is insufficient to well ground a claim, or to 
support reopening a claim, because what is needed is medical 
opinion evidence specifically relating the individual 
claimant's condition to service.  See Sacks v. West, 11 
Vet.App. 314 (1998); Beausoleil v. Brown, 8 Vet.App. 459 
(1996).  In this instance, we find that the physician's 
opinion does raise a reasonable possibility that the 
veteran's current right shoulder disorder is related to 
service.  We note that the use of cautious language does not 
always express inconclusiveness in a doctor's opinion as to 
etiology.  See Lee v. Brown, 10 Vet.App. 336, 339 (1997), 
holding that "an etiological opinion should be viewed in its 
full context, and not characterized solely by the medical 
professional's choice of words."  

Therefore, the Board concludes that the doctor's opinion 
meets the regulatory standard of evidence "which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(1998).  We find that the new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability.  See Hodge, 
supra.  

Accordingly, the Board concludes that the veteran has 
submitted evidence that is new and material, and the claim 
for service connection for a right shoulder disorder is 
reopened.  This, of course, does not mean the claim will be 
granted, but the RO will conduct a new adjudication and 
determine whether service connection should be granted based 
upon all the evidence of record.  


ORDER

To the extent the Board has determined that new and material 
evidence has been submitted to reopen the veteran's claim for 
service connection for a right shoulder disorder, the appeal 
is granted.


REMAND

The veteran's claim for service connection for a right 
shoulder disorder is now reopened and must be reviewed on the 
basis of all the evidence, both old and new.  Because review 
of the case by the RO was limited to the question of whether 
there was new and material evidence to reopen the claim, the 
claim must be remanded in order to assure procedural fairness 
to the veteran.  Bernard v. Brown, 4 Vet.App. 384 (1994).

Furthermore, with respect to the issue of a right knee 
disorder, as noted above, the veteran's representative has 
submitted additional evidence for consideration.  See 
Kutscherousky , supra, holding that claimants have a right to 
submit additional evidence to the Board following a Court-
ordered remand.  As the new evidence has not been reviewed by 
the RO, the veteran has not been provided with a supplemental 
SOC, and there has been no waiver of initial review by the 
RO, the Board finds that further inquiry is warranted before 
final resolution of this particular issue in the veteran's 
case.  See 38 C.F.R. § 20.1304(c) (1998).  Moreover, a 
supplemental SOC must be provided the appellant and 
representative when additional pertinent evidence is received 
after a Statement of the Case or the most recent supplemental 
SOC.  38 C.F.R. § 19.31 (1998). In view of the above, further 
development is required prior to final appellate 
consideration of the veteran's claim for a right knee 
disability.  

Therefore, this case is REMANDED to the RO for the following 
development:

1. The RO should adjudicate the veteran's 
claim for service connection for a 
right shoulder disability, on its 
merits, considering all the evidence 
of record.  Prior to its consideration 
of the merits of the case, the RO may 
wish to have the veteran undergo a VA 
examination in an effort to clarify 
the nature and etiology of his current 
right shoulder disorder, and to obtain 
an opinion from the examiner as to 
whether the veteran's disorder is more 
likely than not related to service.  

2. The claims folder, to include a copy 
of this Remand, must be made available 
to any medical examiner prior to an 
examination, to facilitate review of 
pertinent aspects of the veteran's 
service and medical history.  A 
notation to the effect that this 
record review took place should be 
included in an examination report.  

3. Upon completion of the foregoing, the 
RO should review all the pertinent 
evidence of record associated with the 
veteran's claims file, and should 
again consider his claim of 
entitlement to service connection for 
a right shoulder disorder.

4. With respect to whether new and 
material evidence has been presented 
to reopen the veteran's claim for 
service connection for a right knee 
disorder, the RO should consider the 
new evidence recently submitted by the 
veteran, in addition to all the 
evidence that has been submitted since 
the May 1992 final decision, 
considering the holding in Hodge, 
supra, and determine whether the 
veteran's claim should be reopened.

5. Thereafter, if the adjudicative action 
concerning the veteran's claims 
remains adverse to the veteran in any 
aspect, he and his accredited 
representative should be furnished a 
Supplemental Statement of the Case 
(SSOC), and given an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise 
in order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

